Citation Nr: 1001074	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for celiac disease.

2.  Entitlement to service connection for a bone disorder, 
claimed as secondary to celiac disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1992 and from March 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran reports the onset of the symptoms of his 
currently-diagnosed celiac disease during his second period 
of active service, and treatment records months after his 
discharge from his second period of service reflect his 
reports of diarrhea.

2.  A VA medical opinion finds it at least as likely as not 
that the Veteran's celiac disease began during the Veteran's 
second period of service.

3.  The Veteran's treatment records reference diagnoses of 
both osteopenia and osteoporosis, and the Veteran's treating 
VA physician stated that osteoporosis is a known complication 
of celiac disease.



CONCLUSIONS OF LAW

1.  The criteria for service connection for celiac disease 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for service connection for a bone disorder, 
secondary to celiac disease, have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the instant case, the Board is granting 
the Veteran's service connection claims; thus, the Board is 
granting the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

II.  Service Connection

Through his submitted statements and Board hearing testimony, 
the Veteran contends that his currently-diagnosed celiac 
disease had its onset during his second period of active 
service and that his currently-diagnosed bone disorder is 
secondary to his celiac disease, thereby entitling him to 
service connection for both diseases.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2009). 

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2009).

Turning first to the Veteran's celiac disease service 
connection claim, the Board notes that the Veteran is 
currently diagnosed with celiac disease, as reflected in his 
medical treatment of record.  Thus, the relevant inquiry is 
whether the Veteran's celiac disease had its onset in service 
or is otherwise related to service.

In that regard, the Board notes that the Veteran's service 
records do not reflect that he was diagnosed with celiac 
disease nor do they reflect any related symptoms during his 
second period of active service.  Nevertheless, the Veteran 
is competent to report experiencing the symptoms of his 
celiac disease in service, namely diarrhea and abdominal 
cramping.  (The Veteran's service treatment records from his 
first ten-year period of service reflect three instances of 
gastrointestinal complaints, but the records reflect that 
these were assessed as acute and viral in nature.)  See Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation 
when no special knowledge or training is required).  

The Veteran also reports continuity of his celiac disease 
symptomatology since service, and his reports are 
corroborated by the medical evidence of record.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that a Veteran is competent to report continuity of 
symptomatology).  Specifically, a May 2004 private treatment 
record reflects that the Veteran's intermittent diarrhea was 
diagnosed as irritable bowel syndrome at the time, and July 
2004 VA treatment records also reference the Veteran's 
intermittent diarrhea.  Moreover, the VA treatment records 
reflect that when the Veteran sought treatment for his 
gastrointestinal symptoms in August 2007, at which time 
clinical tests were performed that affirmatively diagnosed 
the Veteran with celiac disease.  At that time, the Veteran 
reported the onset of his gastrointestinal symptoms after 
being deployed in 2003.  It is notable that the Veteran had 
not yet filed the instant service connection claim at the 
time of this treatment, thereby lending more credibility to 
his report.  

Furthermore, a January 2008 letter from the Veteran's VA 
gastroenterologist reflects the physician's opinion that the 
Veteran's currently-diagnosed celiac disease is as likely as 
not due to the Veteran's second period of active duty.  The 
physician stated that he had reviewed the Veteran's medical 
record and stated that the Veteran had experienced chronic 
diarrhea and malaise since his overseas deployment to Saudi 
Arabia and Kuwait.  The physician therefore opined that it 
was clear that the Veteran's celiac condition began when he 
was exposed to the difficult and extreme conditions of his 
service in Saudi Arabia and Kuwait.

Therefore, given the Veteran's competent reports of 
experiencing the symptoms of his celiac disease during his 
second period of service (as corroborated by his treatment 
records reflecting his reports of diarrhea very soon after 
his discharge from this period of service) and the Veteran's 
treating VA gastroenterologist's opinion that the extreme 
conditions of the Veteran's deployment triggered the onset of 
his celiac disease in service, the Board finds that a basis 
for granting service connection for celiac disease has been 
presented.

With regard to the Veteran's service connection claim for a 
bone disorder, the Veteran contends that his recently-
diagnosed bone disorder is secondary to his celiac disease, 
which began in service, as bone loss in men of his age (45-
years old at the time of his diagnosis) is rare, absent a 
medical complication.  

The Veteran's medical records reflect that he has been 
diagnosed with osteopenia (the predecessor to osteoporosis) 
of the lumbar spine and femoral neck based on the results of 
a January 2008 VA bone density scan.  Corresponding January 
2008 VA treatment records reflect the treating physician's 
notation that the Veteran was obviously having osteoporosis, 
which is a known complication of celiac disease.  Subsequent 
treatment records include a medical history of 
"osteoporosis/osteopenia."

Accordingly, given this evidence of a currently-diagnosed 
bone disorder, referred to as osteopenia and osteoporosis, 
and the VA physician's medical opinion that these bone 
disorders are known complications of the Veteran's celiac 
disease, the Board finds that a basis for granting service 
connection as secondary to service-connected celiac disease 
has been presented, as well.


ORDER

Service connection for celiac disease is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for a bone disorder as secondary to celiac 
disease is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


